Exhibit 10.5






FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT


THIS FOURTH Amendment to MLP Credit Agreement AND LIMITED CONSENT (this
“Amendment”) dated as of October 27, 2016 (the “Fourth Amendment Effective
Date”) is among: PennTex Midstream Partners, LP, a Delaware limited partnership
(the “Borrower”), Royal Bank of Canada as administrative agent (together with
its successors and assigns in such capacity, the “Administrative Agent”), and
the undersigned Lenders (as such term is defined in the Credit Agreement
referred to below). Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings assigned to such terms in the Credit
Agreement, as amended hereby.
R E C I T A L S
A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain MLP Credit Agreement dated as of December 19, 2014, as amended by (i)
that certain First Amendment to MLP Credit Agreement dated as of May 6, 2015,
(ii) that certain Second Amendment to MLP Credit Agreement dated as of October
23, 2015, and (iii) that certain Third Amendment to MLP Credit Agreement dated
as of December 11, 2015 (such MLP Credit Agreement, as so amended and as the
same may be further amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”).


B.Pursuant to the Credit Agreement, the Lenders have made Loans to the Borrower
and provided certain other credit accommodations to the Borrower.


C.The Borrower has advised Administrative Agent and the Lenders that (i) NGP X
US Holdings, L.P., MRD Midstream, LLC, WHR Midstream LLC and certain other
direct and indirect equity holders of the Borrower (collectively, the
“Contributors”) desire to contribute, transfer and assign (such transaction, the
“Proposed Contribution”) 100% of their respective Equity Interests in PennTex
Development, the Borrower and the General Partner to Energy Transfer Partners,
L.P. (the “Buyer”) pursuant to a Contribution Agreement dated October 24, 2016
(the “ETP Contribution Agreement”), by and among the Contributors and the Buyer,
and (ii) the Proposed Contribution would constitute a Change in Control under
and as defined in the Credit Agreement prior to giving effect to this Amendment.


D.The Borrower has requested that (i) the Administrative Agent and the Lenders
consent to the Change in Control that would otherwise occur as a result of the
Proposed Contribution, and (ii) certain terms of the Credit Agreement be
amended, in each case as more particularly set forth herein.


A G R E E M E N T
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
Section 1.Consent to Change in Control. In reliance on the representations,
warranties, covenants and agreements contained in this Agreement and subject to
the satisfaction of the conditions precedent set forth in Section 3 of this
Agreement and the terms and conditions set forth in Section 1.02 below, the
parties agree as follows:
1.01    Limited Consent. Notwithstanding anything to the contrary in Section
10.1(n) of the Credit Agreement or in the definition of the term “Change in
Control” prior to giving effect to Section 3 of this Amendment, the
Administrative Agent and the undersigned Lenders hereby consent to the
occurrence




--------------------------------------------------------------------------------





of a Change in Control as a result of the Proposed Contribution to ETP in
accordance with the conditions set forth in Section 1.02 below (the “Limited
Consent”). Notwithstanding anything to the contrary in the Credit Agreement or
any other Loan Document, upon the consummation of the Proposed Contribution to
ETP, such transaction shall be deemed not to constitute a “Change in Control”
for any purpose under the Credit Agreement, including Section 10.1(n) thereof.
The Limited Consent and the other agreements in this Section 1.01 are limited
solely to the occurrence of a Change in Control resulting from the Proposed
Contribution, and nothing contained in this Amendment shall be deemed a consent
to, or waiver of, any other action or inaction of the Borrower or any other Loan
Party that constitutes (or would constitute) a violation of or Default under any
provision of the Credit Agreement or any other Loan Document. Neither the
Lenders nor the Administrative Agent shall be obligated to grant any future
waivers, consents or amendments with respect to any other provision of the
Credit Agreement or any other Loan Document.
1.02    Conditions Precedent to Limited Consent. The effectiveness of the
Limited Consent and the other agreements set forth in Section 1.01 are subject
to the satisfaction of each of the following conditions precedent:
(a)The conditions set forth in clauses (b), (c) and (d) below shall be satisfied
on or prior to December 31, 2016;
(b)The Proposed Contribution shall be consummated substantially in accordance
with the terms and conditions of the ETP Contribution Agreement (as defined
below), without giving effect to any revision, waiver, consent or other
amendment or modification on or after the Fourth Amendment Effective Date that
is materially adverse to the Administrative Agent or the Lenders;
(c)On the closing date of the Proposed Contribution (the “Proposed Contribution
Closing Date”), all outstanding revolving credit exposure under the PennTex
Development Credit Facility shall be paid in full and the PennTex Development
Credit Facility shall be terminated, in each case in accordance with a payoff
letter provided by the administrative agent under such PennTex Development
Credit Facility; and
(d)On the Proposed Contribution Closing Date, the Borrower shall notify the
Administrative Agent and the Lenders in writing of the occurrence of the closing
of the Proposed Contribution, which written notice shall include a certification
as to the satisfaction of the conditions set forth in this Section 1.02.


Section 2.Proposed Contribution Closing Date Amendments. In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, and subject to the satisfaction of the conditions precedent set forth
in Section 1.02 and Section 3, the Credit Agreement shall be amended effective
as of the closing of the Proposed Contribution Closing Date in the manner
provided in this Section 2.


2.01    New Definitions. Section 1.01 of the Credit Agreement shall be amended
by adding the following definitions thereto in appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the


2

--------------------------------------------------------------------------------





supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“ETP” means Energy Transfer Partners, L.P.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.02    Restated Definition. Section 1.01 of the Credit Agreement shall be
amended by amending and restating the definition of the term “Change in Control”
contained therein to read in full as follows:
“Change in Control” means the occurrence of any of the following:
(a)    ETP shall cease to beneficially own and control, directly or indirectly,
Equity Interests in the General Partner representing at least 51% of the
aggregate ordinary voting power and 51% of the aggregate non-voting economic
interests represented by the issued and outstanding Equity Interests in the
General Partner;
(b)    the General Partner shall cease to be the sole general partner of the
Borrower, with substantially the same (or more expansive) powers to manage the
Borrower as are granted to the General Partner under the Organization Documents
of the Borrower as of the Effective Date;
(c)    except for transactions permitted by Section 9.10 or Section 9.11, the
Borrower shall cease to beneficially own and control, directly or indirectly,
all of the Equity Interests in each of the other Loan Parties; or
(d)    within any period of twelve (12) consecutive calendar months, individuals
who were (i) members of the board of managers, or similar governing body, of the
General Partner on the first day of such period, (ii) individuals who were
appointed, nominated or approved by such individuals referred to in the
foregoing clause (i), or (iii) individuals who


3

--------------------------------------------------------------------------------





were appointed, nominated or approved by ETP, shall not constitute a majority of
the members of the board of managers, or similar governing body, of the General
Partner.
“Contribution Agreement” and “Contribution Agreements” mean, collectively or
individually as the context requires, the IPO Contribution Agreement and any
other contribution, purchase, assignment or similar agreement pursuant to which
ETP and/or one or more of its Affiliates transfer material operating Midstream
Properties or Equity Interests in a Person owning material operating Midstream
Properties, as the case may be, to the Borrower and/or any other Loan Party in a
transaction constituting a Permitted Drop Down in accordance with the terms and
conditions of this Agreement, in each case as such agreements are amended,
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.
“Industry Competitor” means, on any date, any Person (other than any Loan Party,
ETP or any of their respective Subsidiaries) that is actively engaged, directly
or indirectly, as one of its principal businesses in the processing, treating,
or gathering of natural gas and has been designated by the Borrower as an
“Industry Competitor” by written notice to the Administrative Agent and the
Lenders not less than 15 Business Days prior to such date; provided that the
term “Industry Competitor” shall not include any Person that the Borrower has
subsequently designated as no longer being an “Industry Competitor” by written
notice delivered to the Administrative Agent and the Lenders from time to time.
“Permitted Drop Down” and “Permitted Drop Downs” mean, individually or
collectively as the context requires, any contribution, sale or other direct or
indirect transfer by ETP and/or one or more of its Subsidiaries, of any material
operating Midstream Properties or Equity Interests in a Person owning material
operating Midstream Properties, as the case may be, to any Loan Party that is
consummated in accordance with a Contribution Agreement and satisfies each of
the requirements set forth in Section 9.05(n).
2.03    Deleted Definition. Section 1.01 of the Credit Agreement shall be
amended by deleting the definition of the term “Sponsor” contained therein in
its entirety.


2.04    “Bail In” Amendment to Definition of “Defaulting Lenders”. Section 1.01
of the Credit Agreement shall be amended by (a) deleting the word “or” appearing
immediately before subclause (ii) of clause (e) the definition of the term
“Defaulting Lender” and replacing it with a comma, and (b) inserting a new
subclause (iii) of clause (e) of such definition immediately before the
semi-colon appearing in such definition to read in full as “or (iii) become the
subject of a Bail-In Action”.


2.05    “Bail In” Amendment to Defaulting Lenders Reallocation. Section 4.04(a)
of the Credit Agreement shall be amended by amending and restating the last
sentence of subclause (iv) of such section to read in full as follows:


Subject to Section 12.17, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any


4

--------------------------------------------------------------------------------





claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
2.06    Amendment to Equity Cure Provision. Section 9.01(d)(ii) of the Credit
Agreement shall be amended by deleting the phrase “the Sponsor” appearing
therein and replacing it with the phrase “ETP and/or any of its Affiliates”.


2.07    Amendments to Successors and Assigns Provision. Section 12.04(b) of the
Credit Agreement shall be amended by amending and restating subclauses (v) and
(vii) of such section, respectively, to read in full as follows:
(v)    No Assignment to ETP or Loan Parties. No such assignment shall be made to
ETP, the Borrower or any of their respective Affiliates or Subsidiaries.
(vii)    [Reserved].
2.08    Addition of “Bail In” Contractual Recognition Provision. Article XII of
the Credit Agreement shall be amended by adding a new Section 12.17 immediately
after existing Section 12.16 of such article to read in full as follows:


Section 12.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


5

--------------------------------------------------------------------------------





(iv)    The provisions of this Section 12.17 are intended to comply with, and
shall be interpreted in light of, Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union.
Section 3.Conditions Precedent to this Agreement. The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
precedent:


3.01    Counterparts. The Administrative Agent shall have received counterparts
of this Amendment duly executed by the Borrower and Lenders constituting the
Required Lenders and counterparts of the attached consent and acknowledgment
duly executed by each Guarantor, each in form and substance satisfactory to the
Administrative Agent.


3.02    No Material Litigation. No material litigation, arbitration or similar
proceeding shall be pending or threatened in writing that (a) calls into
question the validity or enforceability of this Amendment, the Credit Agreement,
the other Loan Documents or the transactions contemplated hereby or (b) which
has had, or could reasonably be expected to have, a Material Adverse Effect.


3.03    Representations and Warranties. The representations and warranties set
forth in Section 4 of this Amendment shall be true and correct as of the Fourth
Amendment Effective Date.


3.04    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.


Section 4.Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower and, by its
execution of the attached consent and acknowledgment, each Guarantor hereby
represent and warrant to the Lenders and the Administrative Agent as follows:


4.01    Reaffirmation of Existing Representations and Warranties. After giving
effect to this Amendment, each representation and warranty contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on the date hereof, except (a) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties continue to be true and correct
in all material respects as of such date and (b) to the extent that any such
representation or warranty is qualified by “material” or “Material Adverse
Effect” references therein, such representation or warranty is true and correct
in all respects on the date hereof.


4.02    Due Authorization; No Conflict. The execution, delivery and performance
of this Amendment, and the performance of the Credit Agreement as amended
hereby, (a) are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action and, if
required, equity owner action (including any action required to be taken by any
class of directors, managers or equity holders of the Borrower or any other
Person, whether interested or disinterested) in order to ensure the due
authorization of this Amendment and the transactions contemplated hereby, (b) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person (including
any class of directors, managers or equity holders of the Borrower or any other
Person, whether interested or disinterested,), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of this Amendment or the consummation of the transactions
contemplated hereby, except such as have been obtained or made and are in full
force and effect and other than those third party approvals or consents that, if
not made or obtained, would not cause a Default, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of the Loan Documents, (c) will not violate any applicable
Governmental Requirement or any Organization Documents of the Borrower or any
other Loan Party, or


6

--------------------------------------------------------------------------------





any order of any Governmental Authority, (d) will not violate or result in a
default under any indenture or other agreement regarding Indebtedness of the
Borrower or any other Loan Party or give rise to a right thereunder to require
any payment to be made by the Borrower or such Loan Party, (e) will not violate
or result in a default under any Material Contract, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Loan Party,
and (f) will not result in the creation or imposition of any Lien on any
Property of the Borrower or any other Loan Party (other than the Liens created
by the Loan Documents).


4.03    Validity and Enforceability. The Credit Agreement, as amended by this
Amendment, constitutes the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


4.04    No Default. No Default has occurred that is continuing.


4.05    No Defense. The Borrower acknowledges that no Loan Party has any defense
to (a) Borrower’s obligations to pay the Secured Obligations when due or (b) the
validity, enforceability or binding effect against any Loan Party of the Credit
Agreement or any of the other Loan Document to which it is a party or any Liens
intended to be created thereby.


4.06    No Material Adverse Change. As of the Fourth Amendment Effective Date,
no Material Adverse Change has occurred since December 31, 2015.


Section 5.Miscellaneous.


5.01    No Implied Consent or Waiver. This Amendment shall not be construed as a
consent to the departure from or a waiver of the terms and conditions of the
Credit Agreement, except as expressly set forth herein.


5.02    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are ratified and confirmed.
The amendments contemplated hereby shall not limit or impair any Liens securing
the Secured Obligations, each of which are hereby ratified, affirmed and
extended to secure the Secured Obligations.


5.03    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


5.04    Legal Expenses. The Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to the Administrative Agent incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.


5.05    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Images of signatures transmitted by facsimile or other
electronic transmission (e.g., .pdf) shall be effective as originals.


5.06    Integration. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.




7

--------------------------------------------------------------------------------





5.07    Headings. The headings, captions and arrangements used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.


5.08    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


5.09    Loan Document. The parties hereto agree that this Amendment shall
constitute a Loan Document under and as defined in the Credit Agreement.




[Signature Pages Follow]






8

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:
PENNTEX MIDSTREAM PARTNERS, LP
By:    PennTex Midstream GP, LLC,
its general partner
By:     /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer


FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT

--------------------------------------------------------------------------------





Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Guaranty and Collateral Agreement) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
CONSENTED, ACKNOWLEDGED AND AGREED TO BY:
GUARANTORS:
PENNTEX MIDSTREAM OPERATING, LLC
By: PennTex Midstream Partners, LP,
its sole member




By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer
PENNTEX NORTH LOUISIANA, LLC




By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer
PENNTEX NORTH LOUISIANA OPERATING 3, LLC
By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer




FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
ROYAL BANK OF CANADA,
as Administrative Agent
By:    /s/ Ann Hurley
Name:    Ann Hurley
Title:    Manager, Agency


ISSUING BANK AND LENDER:
ROYAL BANK OF CANADA,
as Issuing Bank and Lender
By:    /s/ Jason York
Name:    Jason York
Title:    Authorized Signatory


LENDER:
WELLS FARGO BANK, N.A.
By:    /s/ Andrew Ostrov
Name:    Andrew Ostrov
Title: Director


LENDER:
BARCLAYS BANK PLC
By:    /s/ Jake Lam
Name:    Jake Lam
Title: Assistant Vice President


LENDER:
CITIBANK, NATIONAL ASSOCIATION
By:    /s/ Peter Kardos
Name:    Peter Kardos
Title: Vice President




FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT

--------------------------------------------------------------------------------





LENDER:
SUNTRUST BANK
By:    /s/ Nina Johnson
Name:    Nina Johnson
Title: Director


LENDER:
JPMORGAN CHASE BANK, N.A.
By:    /s/ Anson Williams
Name:    Anson Williams
Title: Authorized Signatory


LENDER:
DEUTSCHE BANK AG NEW YORK BRANCH
By:    /s/ Chris Chapman
Name:    Chris Chapman
Title: Director
By:    /s/ Shai Bandner
Name:    Shai Bandner
Title: Vice President


LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION
By:    /s/ Christopher Kuna
Name:    Christopher Kuna
Title: Director


LENDER:
ZB, N.A. dba AMEGY BANK
By:    /s/ Sam Trail
Name:    Sam Trail
Title: Senior Vice President




FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT

--------------------------------------------------------------------------------





LENDER:
COMERICA BANK
By:    /s/ Jason M. Klesel
Name:    Jason M. Klesel
Title: Relationship Manager


LENDER:
COMPASS BANK
By:    /s/ Mark H. Wolf
Name:    Mark H. Wolf
Title:    Senior Vice President


LENDER:
CADENCE BANK, N.A.
By:    /s/ William W. Brown
Name:    William W. Brown
Title: Executive Vice President


LENDER:
WHITNEY BANK
By:    /s/ Liana Tchernysheva
Name:    Liana Tchernysheva
Title: Senior Vice President






FOURTH AMENDMENT TO MLP CREDIT AGREEMENT
AND
LIMITED CONSENT